                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

JUSTIN MCPHAIL                                                                     PETITIONER

v.                                                                  NO. 4:18-CV-116-DMB-RP

GRENADA COUNTY SHERIFF, et al.                                                  RESPONDENTS


                                     FINAL JUDGMENT

       In accordance with the Order entered this day, Justin McPhail’s petition for a writ of habeas

corpus is DISMISSED as procedurally defaulted or alternatively, for failure to exhaust state

remedies. A certificate of appealability is DENIED.

       SO ORDERED, this 27th day of March, 2020.

                                                     /s/Debra M Brown
                                                     UNITED STATES DISTRICT JUDGE
